 1

 2

 3

 4

 5

 6

 7

 8
                        UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10

11   KAREEM J. HOWELL,                                Case No. 2:18-cv-00513-MCE-CKD (PC)

12                 Plaintiff,                         ORDER FOLLOWING SETTLEMENT;
                                                      VACATING DATES AND DIRECTING
13          v.                                        PARTIES TO FILE DISPOSITIVE
                                                      DOCUMENTS WITHIN THIRTY DAYS
14   J. DAVIDSON, et al.,

15                 Defendants.

16

17         On February 28, 2019, the Court conducted a settlement conference in Howell v. Babb,

18 no. 1:18-cv-00467-LJO-BAM (E.D. Cal.); Howell v. Burns, no. 1:18-cv-00311-LJO-EPG (E.D.

19 Cal.); Howell v. Selliers, no. 1:18-cv-00420-AWI-EPG (E.D. Cal.); Howell v. Douglas, no. 1:18-
20 cv-00422-LJO-SKO (E.D. Cal.); Howell v. Alejo, no. 1:18-cv-00825-GSA (E.D. Cal.); Howell

21 v. Flores, no. 1:18-cv-00879-DAD-BAM (E.D. Cal.); Howell v. Porter, no. 1:18-cv-01109-JLT

22 (E.D. Cal.); Howell v. Randolph, no. 1:18-cv-01685-JDP (E.D. Cal.); Howell v. McConnell, no.

23 1:18-cv-01686-JDP (E.D. Cal.); Howell v. Cerda, no. 1:19-cv-00093-BAM (E.D. Cal.); Howell

24 v. Davidson, no. 1:19-cv-00094-JLT (E.D. Cal.); Howell v. Tran, no. 2:18-cv-00513-MCE-CKD

25 (E.D. Cal.); and Howell v. Pleshchuk, no. 2:18-cv-01788-DB (E.D. Cal.). During the settlement

26 conference, the parties agreed to settle all actions, including the instant matter, with the
27 exception of Howell v. Douglas, no. 18-cv-00422-LJO-SKO.

28 / / /


                                                  1
 1          Based upon the settlement of this action, IT IS HEREBY ORDERED that:

 2          1.      All pending dates and matters in this action are VACATED; and

 3          2.      The parties SHALL FILE dispositional documents within thirty (30) days of the

 4                  date of entry of this order.

 5
     IT IS SO ORDERED.
 6

 7 Dated:        February 28, 2019
                                                       UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                   2
